Citation Nr: 0307745	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than July 26, 
1994, for service connection for status post anal fissures 
with fissurectomy and lateral sphincterectomy under the 
provisions of 38 U.S.C.A. § 1151, to include on the basis of 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1975.

This appeal originates from a June 1995 rating decision in 
which the RO denied an evaluation greater than 50 percent for 
the veteran's neuropsychiatric condition and then reduced the 
evaluation to 10 percent disabling.  Also in this decision 
the RO granted service connection for status post anal 
fissures with fissurectomy and lateral sphincterectomy under 
the provisions of 38 U.S.C.A. § 1151.  The veteran submitted 
a notice of disagreement in July 1995 and a statement of the 
case was issued in July 1995.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) in July 
1995.  

In February 1997, the Board remanded this case to the RO on 
the basis that the veteran's claim for an increased 
evaluation for PTSD had not been evaluated under both the 
applicable former and revised criteria, the latter of which 
was effective on November 7, 1996.  The Board also found that 
the veteran's contention that clear and unmistakable error 
(CUE) had been committed in the RO's denial of service 
connection for his anal disorder under the provisions of 38 
U.S.C. § 351 [renumbered § 1151 at Pub. L. 102-83, §§ 
4(a)(1), 5(a), Aug. 6, 1991] in a rating decision of July 20, 
1990 was inextricably intertwined with his earlier effective 
date claim.

By rating decision of January 1998, the RO restored the 
veteran's evaluation of 50 percent for PTSD effective the 
date of its reduction, but denied the claim of CUE in the 
rating decision of July 20, 1990 was denied.  In September 
1999, the Board again remanded the claims to the RO for 
additional development.  The RO accomplished the additional 
development, but continued the denial of the claims.

Within 90 days of being notified that his case was being 
returned to the Board, the veteran submitted additional 
evidence to the Board, in July 2002, and requested a waiver 
of review of such evidence by the RO.  The Board notes that, 
notwithstanding the waiver, effective February 22, 2002, the 
governing regulation, 38 C.F.R. § 20.1304, no longer requires 
a written waiver of RO jurisdiction for the Board to consider 
such evidence, in the first instance (see 67 Fed. Reg. 3099-
3016 (January 23, 2002)).  The Board will consider the 
additional evidence in conjunction with the current appeal.

Although the most recent supplemental statement of the case, 
dated in February 2002, lists entitlement to Chapter 35 
educational benefits as an issue, there is no perfected 
appeal of the denial of this claim.  In this regard, the 
Board pointed out in its September 1999 remand that it was 
construing a VA Form 646, filed by the veteran's 
representative in April 1998, as a notice of disagreement 
with the RO's January 1998 denial of Chapter 35 educational 
benefits and instructed the RO to issue the veteran and his 
representative an appropriate statement of the case.  The 
record shows that the RO issued to the veteran and his 
representative a statement of the case in June 1998 and 
notified them of the necessity of filing a substantive appeal 
within 60 days.  No such substantive appeal is of record.  
Consequently, this issue is not properly before the Board.  
See 38 C.F.R. § 20.200 (2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The record includes an SSA determination attributing the 
veteran's unemployability, at least, in part, to PTSD, and 
medical opinions suggesting that the symptoms of PTSD render 
the veteran unable to obtain or retain substantially gainful 
employment.

3.  In July 1990, the  RO denied the initial claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
status post anal fissures with fissurectomy and lateral 
sphincterotomy; although the veteran initiated an appeal of 
this denial, he did not perfect an appeal.  

4.  The veteran has not established that the July 1990 
decision involved an undebatable error of fact or law, or 
that the result of the decision would have been manifestly 
different but for error.

5.  On July 26, 1994, the veteran submitted a statement to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
status post-anal fissures with fissurectomy and lateral 
sphincterotomy.

6.  In June 1995, the RO assigned an effective date of July 
26, 1994, for the award compensation under 38 U.S.C.A. 
§ 1151.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102. 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

2.  The criteria for an effective date earlier than July 26, 
1994, for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for status post anal fissure with 
fissurectomy and lateral sphincterotomy, to include on the 
basis of clear and unmistakable error, are not met.  
38 U.S.C.A. §§ 1151, 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.358, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has, to the extent possible, been 
accomplished.

As evidenced by the July 1995 statement of the case and the 
October 1995, January 1998 and February 2002 supplemental 
statements of the case, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claims and the reasons for the denials.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claims 
and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the February 2002 
supplemental statement of the case, the RO not only informed 
the veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but outlined the actions that 
were taken on his claims and listed the medical and other 
evidence considered in deciding the claim.  In June 2002, the 
RO sent the veteran a letter inviting him to submit any 
additional evidence concerning his appeal.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the RO 
sought to obtain medical records from facilities identified 
by the veteran.  The Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Increased rating for PTSD

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (rating schedule) 
that is based on average impairment of earning capacity. 
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. 38 C.F.R. § 4.7 (2002).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2002).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

During the pendency of the veteran's claim for an increased 
rating for PTSD, the rating criteria for evaluating 
psychiatric disability changed, effective November 7, 1996.  
Thus, the veteran is entitled to have his claim considered 
under both the old and new rating criteria, and to be 
assigned a rating under whichever criteria would be more 
favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under the former rating criteria for PTSD (set forth at 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995)), a 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment. 

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there are totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual is unable to obtain or retain 
employment. These criteria represent three independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Under the revised rating criteria for PTSD (set forth at 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002)), a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

Considering the evidence of record in light of the former and 
revised criteria, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
a 100 percent evaluation under the former criteria, based 
upon an inability to obtain or retain substantially gainful 
employment, have been met.

The record shows that the veteran was determined to be 
disabled and unable to work for Social Security 
Administration (SSA) purposes effective in 1980 due to 
schizophrenia, paranoid, chronic.  Thereafter, the veteran 
was given a diagnosis of PTSD.  However, it was medically 
determined that the diagnosis of schizophrenia had been made 
in error and that rather than having simultaneous diagnoses 
of schizophrenia and PTSD, the veteran had only PTSD.  
Specifically, the veteran's treating psychologist of many 
years, Dr. Moore, ruled out schizophrenia in 1997 based on 
psychological testing, and confirmed PTSD.  Treatment records 
from 1997 to the present continue to reflect diagnoses of 
PTSD and major depression, and are devoid of any diagnoses of 
schizophrenia.  Moreover, a VA examiner in an October 2001 
addendum opinion said that the consensus of mental health 
providers "presently" working with the veteran was that his 
symptoms best fit the criteria for a diagnosis of PTSD and 
major depression with past psychotic features and he 
concurred with these diagnoses.  Thus, the Board attributes 
the SSA disability determination regarding the veteran's 
unemployability at least in part to his service-connected 
PTSD and finds this evidence to be probative as to the 
criterion for a 100 percent rating regarding his inability to 
obtain or retain employment.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991).

Additional evidence of the veteran's inability to obtain or 
retain employment consists of several medical opinions, 
including a 1991 statement from the veteran's treating 
psychiatrist, Dr. Miller, who began treating the veteran in 
1980.  In his statement, which at the time reflected 
simultaneous diagnoses of schizophrenia and PTSD, Dr. Miller 
opined that the veteran was totally and permanently disabled 
from gainful employment.  In a later statement, in February 
1995, Dr. Miller said that the veteran had a "serious mental 
illness' and had not been able to sustain employment since as 
long as he had known him, dating back to 1981.  In a more 
recent statement, in June 2002, at a time when schizophrenia 
had effectively been ruled out, the veteran was likewise 
found unable to work due to his PTSD and major depressive 
disorder.  Specifically, Dr. Moore stated that the veteran's 
PTSD symptoms waxed and waned in intensity, but because the 
veteran's symptoms were so reliably elicited during moment of 
peak stress arousal and had not responded to psychotherapy 
from more than one provider, he considered them intractable.  
As such, he opined that the veteran was psychologically 
disabled from competitive employment and the duration was 
likely to be indefinite.  

In view of opinions like the ones highlighted above and the 
lack of any evidence directly contracting them, the Board 
finds in favor of the veteran.  In other words, under these 
circumstances, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that an inability to 
obtain or retain employment due to PTSD has been 
demonstrated, and that, as such, the criteria for an initial 
100 percent schedular evaluation under the former criteria 
have been met.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

III.  Earlier Effective Date

The veteran and his representative contend that an earlier 
effective date should be granted for compensation under 
38 U.S.C.A. § 1151 (formerly § 351) for status post anal 
fissure with fissurectomy and lateral sphincterectomy.  
Specifically, they contend that the effective date should be 
the date of the veteran's initial claim for benefits under 
§ 1151 and not the date of his 1994 claim to reopen.  After 
reviewing the record, the Board finds that the evidence does 
not support this contention, and that assignment of an 
effective date earlier than July 26, 1994, is not 
appropriate.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

The effective date of an award of compensation for disability 
due to VA hospital, medical or surgical treatment (such as 
claims brought under the provisions of 38 U.S.C.A. § 1151) 
shall be the date injury or aggravation was suffered, if the 
claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. §§ 3.400, 
3.800(a).  However, where there has been a decision of the RO 
denying a claim which the veteran has been properly notified 
of, and the veteran has not appealed within one year of 
notice of the denial, that denial becomes final and any 
effective date set for disability compensation based on a 
later grant of the claim will be the date of receipt of the 
"reopened" claim.  38 C.F.R. §§ 3.400(r), 20.1103 (2002).

An exception to the general rule governing effective dates 
was created by Congress in 38 U.S.C.A. § 5110(g) (West 2002), 
which provides that where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the Act or 
administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from date of 
application therefore.  See VAOPGPREC 9-94 and VAOPGPREC 10-
94.

The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 
(2002).

Under 38 C.F.R. § 3.155(a), any communication or action, 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  However, while an examination or 
hospitalization records may be considered an informal claim, 
there must first be a prior allowance or disallowance of a 
former claim.  38 C.F.R. § 3.157(b) (2002).

The veteran's representative takes issue with the date that 
the RO determined was the initial date that the veteran filed 
a claim for compensation for status post anal fissures and 
fissurectomy under 38 U.S.C.A. § 1151.  He asserts that the 
veteran initially filed a claim under the provisions of 
38 U.S.C.A. § 1151 in 1989 when he requested service 
connection for a sphincter disability secondary to his 
service-connected hemorrhoid disability, due to the doctor 
cutting his sphincter muscle during a hemorrhoid operation.  
Thus, he argues that the 1989 claim should be the established 
date of the initial claim for benefits under section 1151 and 
thus the proper effective date.  

According to the record, the RO determined that a claim filed 
by the veteran on January 24, 1990, was the initial claim for 
compensation under 38 U.S.C.A. § 1151 since this is when he 
specifically cited to the provisions of 38 U.S.C § 351 (now 
found at 38 U.S.C.A. § 1151)).  The Board agrees.

However, even if, for the sake of argument, the veteran's 
1989 claim were to be construed as the initial claim for 
compensation under 38 U.S.C.A. §1151 as opposed to the 
January 1990 claim, such still would not entitle the veteran 
to an effective date back to 1989 since a final rating 
decision was subsequently rendered by the RO in July 1990 
denying compensation benefits under 38 U.S.C.A. § 1151.  
Hence, the representative's argument that the 1989 claim is 
still open is without merit.  In this regard, the Board 
points out that the basis of the July 1990 denial of 
compensation under § 1151 (formerly § 351) for status post 
anal fissures with fissurectomy and lateral sphincterectomy 
was that there was no record of an unforeseen/untoward event 
involving the veteran's treatment by VA nor evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or any circumstance which indicated fault on the 
part of the treating facility at the VA medical center 
(VAMC), Iron Mountain.  The veteran was notified of the July 
1990 rating decision in August 1990 and filed a timely notice 
of disagreement in October 1990.  A statement of the case was 
issued in December 1990, but the veteran did not thereafter 
perfect the appeal by submitting a timely substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.100 (2002).  As the July 1990 
rating decision constitutes a final resolution of the 1989 
claim, that claim provides no basis for the assignment of an 
earlier effective date in this case.
Alternatively, the veteran and his representative assert that 
the RO's July 1990 rating decision was clearly and 
unmistakably erroneous.  The Board notes that a finding of 
clear and unmistakable error would vitiate the finality of 
the July 1990 rating decision.  Under 38 C.F.R. § 3.105(a), 
"clear and unmistakable error" requiring revision of a 
prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).

As a threshold matter, the veteran must make his claim or 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.
"[S]imply to claim clear and unmistakable error on the basis 
that previous adjudications have improperly weighed or 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Id.  It must 
be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  Id.
The crux of the argument of clear and unmistakable error in 
the July 1990 rating decision is that the RO misapplied 
38 U.S.C.A. § 1151 (formerly § 351) in denying the claim.  
Specifically, the veteran's representative argues that there 
is no mention of the requirement of "fault" in the 
provision of section 1151 and therefore the RO erred by 
applying this standard.  However, the interpreting regulation 
at that time, 38 C.F.R. § 3.358(c)(3), required a degree of 
fault, and the RO did not err in applying it.  In fact, it 
would have been error for the RO not to have applied the 
regulation implementing section 1151, since VA is not free to 
ignore its own regulations.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).  

The Board notes that in November 1991 decision, Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) (affirmed by the Supreme 
Court in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994)), the United States Court of Veterans Appeals (the 
United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court) invalidated 38 C.F.R.  3.358(c)(3) on 
the grounds that the element of fault required by the 
regulatory provision was beyond the scope of the authorizing 
statute (§ 1151 (formerly § 351)), and that the Department 
subsequently revised that regulatory provision in accordance 
with the Court's decision.  However, those facts do not mean 
that, at the time of the July 1990 decision, the RO 
misapplied the statute and interpreting regulation in 1990 as 
they were written and interpreted.  

There also is no legal basis for the amended version of 
§ 3.358(c)(3), in which the fault requirement for 
compensation under section 1151 was removed, to be applied 
retroactively to the veteran's original section 1151 claim.  
Unfortunately, the effective date of the amended version of 
§ 3.358(c)(3) was not made effective until November 25, 1991 
(the date of the original Gardner decision), which is well 
after the RO's July 1990 final denial of compensation under 
38 U.S.C.A. § 1151.

Having determined that the July 1990 rating decision denying 
compensation under 38 U.S.C.A. § 1151 is final, and did not 
involve clear and unmistakable error, the Board must now 
determine the earliest date that the veteran filed to reopen 
his claim for compensation under that statute.  See 38 C.F.R. 
§ 3.400(r).

As indicated above, under 38 C.F.R. § 3.155(a), an informal 
claim consists of any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant.  Such informal claim must 
identify the benefit sought.  In this case, however, neither 
the veteran nor his representative has identified, and the 
record does not otherwise reveal, any statement or other 
evidence filed prior to the claim received by the RO on July 
26, 1994, that indicates any intent on the part of the 
veteran to apply for benefits under 38 U.S.C.A. § 1151 or in 
any way specifically identifies "the benefit sought," as 
required by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327 
(1993).  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-541 (1995).  

Finally, the Board notes that applying the provisions of 
§ 5110(g) in this case rather than the general rule of § 5110 
provides not basis for assignment of an effective date than 
his July 1994 claim to reopen,. since the claim to reopen was 
not filed within one year of the effective date of the 
amended regulation.  See VAOPGPREC 9-94 and VAOPGCPREC 10-94.

For all the foregoing reasons, the Board must conclude that 
there is no authority on which to base the grant of an 
effective date for the award of compensation under § 1151 
earlier than the currently assigned date to reopen, July 26, 
1994. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

A 100 percent initial rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

An effective date earlier than July 26, 1994, for the award 
of compensation under the provisions of 38 U.S.C.A. § 1151 
for statuts post anal fissure with fissurectomy and lateral 
sphincterectomy, to include on the basis of clear and 
unmistakable error, is denied.



	                        
____________________________________________
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

